Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 10/15/2020 are acknowledged.  Claims 1, 2, 7, 12, 13, 17, 18, and 20-25 are pending.


Response to Arguments
Arguments filed 10/15/2020 have been considered.  
	The newly added claim limitations are addressed with new grounds of rejections below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasenoehrl et al. (US 2013/0081541) in view of Almero (US 2004/0050951) and Field et al. (US 2010/0147700).
	With regards to claim 1, Hasenoehrl et al. teaches a method of managing scent in an environment, comprising: disposing at least one scent diffusion device (scent emitters 111) within an environment (home or office 201), wherein the at least one scent diffusion device comprises a communication facility (controller 301) that enables transmitting signals to and receiving signals from a 
	Hasenoehrl et al. does not specify that the at least one component is a pump and the diffusion rate is controlled by altering the power to the pump, wherein the power is controlled by altering the voltage across the pump, the voltage driving the pump being increased or decreased remotely in a range of 8 V to 12 V to vary the diffusion rate of the at least one scent diffusion device.
Hasenoehrl et al., however, teaches that the scent emitters can be of many different designs (para [0021]).  
Almero teaches a device for diffusion fluid including a scent from a reservoir into an atmosphere (abstract; para [0001]).  Almero teaches controlling the diffusion rate by varying the voltage of power given to an air pump (18) in order to control the diffusion amount and rate (para [0053], [0056], [0057]; varying the air flow changes the eduction and diffusion of the scent fluid in the reservoir).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious 
The combination results in wherein the component is a pump and the operational parameter is a pump power.  
	Almaro teaches that the voltage to the pump is a result effective variable that affects the diffusion amount and rate of the scent fluid.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the voltage in order to achieve the desired scent diffusion.  
	The combination results in the claimed remote increase or decrease of the voltage (Hasenoehrl et al. as discussed above teaches using a remote computer to input settings).  
	The combination does not teach monitoring a current, a voltage, or a power of a pump of the at least one scent diffusion device to detect an operation error in the at least one scent diffusion device.  Field et al. teaches a spraying device (that can spray fragrance) that has a pump (24) (para [0339]; abstract; fig 1).  Field et al. teaches monitoring voltage and current to the pump in order to determine if the pump is working properly (para [0219]; [0314]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have monitored the voltage and/or current of the pump in order to determine if the pump is operating properly.
	With regards to claim 2, Hasenoehrl et al. teaches applying a scent level instruction (scent level selection is applied by the controller) to an operational parameter (on/off) of at least one component of the scent diffusion device (emitter 111) to control diffusion of the liquid.   
With regards to claim 12, the eduction of Almero results in a plume (mist of micro droplets) (para [0058]).
.  


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasenoehrl et al. (US 2013/0081541), Almero (US 2004/0050951), and Field et al. (US 2010/0147700) as applied to claim 1 above and further in view of Chandler et al. (US 2015/0019029).
With regards to claim 7, Hasenoehrl et al. does not teach a scent level bias.  Chandler et al. teaches a scent delivery system and teaches using a scent level bias adjustment to temporarily increase or decrease the emitted scent from the set scent level based on dynamic conditions without changing the base set point.  This allows the scent emitted to be optimal for the current environment.  The scent level bias can be based on the scent being emitted (para [0010]-[0014]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to use a scent level bias that is scaled a known amount based on the scent being diffused in order to achieve the desired scent level even when dynamic conditions occur without changing the base set point.  


 Claims 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasenoehrl et al. (US 2013/0081541) in view of Almero (US 2004/0050951), Field et al. (US 2010/0147700), and Ushjima (US 2010/0187332).
With regards to claim 13, Hasenoehrl et al. teaches a method of managing scent in an environment, comprising: disposing at least one scent diffusion device (scent emitters 111) within an environment (home or office 201), wherein the at least one scent diffusion device comprises a communication facility (controller 301) that enables transmitting signals to and receiving signals from a 
Hasenoehrl et al. teaches controlling power as the operational parameter but does not specify that the component is a pump or that the scent emitters (111) have a pump.  Hasenoehrl et al., however, teaches that the scent emitters can be of many different designs (para [0021]).  
Almero teaches a device for diffusion fluid including a scent from a reservoir into an atmosphere (abstract; para [0001]).  Almero teaches controlling the diffusion rate by varying the voltage of power given to an air pump (18) in order to control the diffusion amount and rate (para [0053], [0056], [0057]; varying the air flow changes the eduction and diffusion of the scent fluid in the reservoir).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a scent emitter as taught by Almaro motivated by an expectation of successfully providing a scent and controlling diffusion of the scent fluid into the atmosphere.  A person having ordinary skill in 
The combination results in wherein the component is a pump and the operational parameter is a pump power.  
	Almaro teaches that the voltage to the pump is a result effective variable that affects the diffusion amount and rate of the scent fluid.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the voltage in order to achieve the desired scent diffusion.  
	The combination results in the claimed remote increase or decrease of the voltage (Hasenoehrl et al. as discussed above teaches using a remote computer to input settings).  
Hasenoerhl et al. teaches basing emitter control on sensor data (fig 4, para [0038], [0039], [0061]).  Hasenoerhl et al., however, does not teach doing so based on a wind sensor.  Ushjima teaches using wind sensor data to adjust the intensity of fragrance emitted in order to efficiently provide scent (abstract, para [0090], and claim 4).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to provide a wind sensor and use the data from the wind sensor to adjust the scent dispensing in order to efficiently achieve the desired scent level.  
Hasenoerhl et al. teaches sending status information gathered from sensors from the emitter controllers back to the remote computer (configurator/director) but does not specify that the wind senor data is included in the status reports (para [0063]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have included wind sensor data in order to allow the user controlling the device to have information relevant to the control of the scent emitters so that the user can make appropriate control inputs.  

	The combination does not teach monitoring a current, a voltage, or a power of a pump of the at least one scent diffusion device to detect an operation error in the at least one scent diffusion device.  Field et al. teaches a spraying device (that can spray fragrance) that has a pump (24) (para [0339]; abstract; fig 1).  Field et al. teaches monitoring voltage and current to the pump in order to determine if the pump is working properly (para [0219]; [0314]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have monitored the voltage and/or current of the pump in order to determine if the pump is operating properly.
With regards to claim 17, the eduction of Almero results in a plume (mist of micro droplets) (para [0058]).
The controlling the diffusion above results in controlling a plume size (off = no plume, low air flow and diffusion is a small plume, and high airflow/diffusion has a bigger plume).  
With regards to claim 18, the combination as set forth above does not teach a fan disposed adjacent or integrated with the device that is activated in response to the wind sensor.  Ushjima et al. teaches a fan section (111) alongside a fragrance emission section (120 and 140) (fig 1 and para [0019]-[0021]).  Ushjima et al. teaches using the fan to spread out fragrance quickly or cancel the spread of fragrance (para [0019]).  As discussed above wind impacts the spread out (or not spreading out) of the fragrance (thus impacting intensity).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to provide a fan and operate it based on wind sensor data in order to achieve the desired spread or not spread out of fragrance.  



Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasenoehrl et al. (US 2013/0081541), Almero (US 2004/0050951), and Field et al. (US 2010/0147700) as applied to claim 1 above and further in view of De Souza et al. (US 2001/0003276).
	With regards to claims 20-22, while the combination above teaches monitoring pump current to determine the pumps operational status, the combination does not teach the specifics of implementing such monitoring as claimed.  De Souza et al. teaches monitoring a pump’s operation using current draw.  When the current draw is below an acceptable range it is determined that the pump has malfunctioned (not working) and when the current draw is too high it is determined that there is a blockage.  In response to either the controller displays a pump failure message (signal or alert) and turns off the system (includes the pump) (para [0052]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have implemented the pump operation monitoring of De Souza et al. in order to ensure that the pump system and device are working properly and if not shut down and inform the user. 
	The combination results in response to detecting the monitored current of the pump operating outside a specified current range, remotely or automatically switching off the at least one scent diffusion device (controller automatically shuts down the system) (claim 20).
	The combination results in response to detecting the monitored current of the pump to be low, the detected operation error is a low load or no load (pump is broke and not working) on the at least one scent diffusion device; and in response to detecting the monitored current of the pump to be high, the detected operation error is a blockage in an air outlet of the at least one scent diffusion device (somewhere along the flow path there is a blockage which would result in higher current draw) (claim 21).

	The combination results in response to detecting the monitored current of the pump operating outside a specified current range, remotely or automatically switching off the at least one scent diffusion device (controller automatically shuts down the system) (claim 23).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasenoehrl et al. (US 2013/0081541), Almero (US 2004/0050951), Field et al. (US 2010/0147700), and Ushjima (US 2010/0187332) as applied to claim 13 above and further in view of De Souza et al. (US 2001/0003276).
	With regards to claims 23-25, while the combination above teaches monitoring pump current to determine the pumps operational status, the combination does not teach the specifics of implementing such monitoring as claimed.  De Souza et al. teaches monitoring a pump’s operation using current draw.  When the current draw is below an acceptable range it is determined that the pump has malfunctioned (not working) and when the current draw is too high it is determined that there is a blockage.  In response to either the controller displays a pump failure message (signal or alert) and turns off the system (includes the pump) (para [0052]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have implemented the pump operation monitoring of De Souza et al. in order to ensure that the pump system and device are working properly and if not shut down and inform the user. 
	The combination results in response to detecting the monitored current of the pump operating outside a specified current range, remotely or automatically switching off the at least one scent diffusion device (controller automatically shuts down the system) (claim 23).
	The combination results in response to detecting the monitored current of the pump to be low, the detected operation error is a low load or no load (pump is broke and not working) on the at least 
	The combination results in response to detecting the monitored current of the pump being outside a specified current range, generating an alert (display message to user)(claim 25).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197.  The examiner can normally be reached on Monday to Friday from 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD R SPAMER/Primary Examiner, Art Unit 1799